     Case 2:20-cr-00022 Document 51 Filed 06/08/20 Page 1 of 3 PageID #: 112



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00022

ADAM MICHAEL MILLER

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue

trial in this case due to the public health threat caused by the

COVID-19 virus and the General Orders entered in the Southern

District of West Virginia.         (ECF No. 50.)     Counsel for defendant

states that the government is not opposed to a continuance of

this matter.      (Id.)   Pursuant to this court’s earlier Order,

(ECF No. 41), a jury trial was set in this case for June 30,

2020, and proposed voir dire questions, jury instructions, and

witness lists were due by June 23, 2020.           Pretrial motions were

due by June 8, 2020, with a pretrial motions hearing set for

June 15, 2020.      (Id.)    The court hereby GRANTS defendant’s

motion to continue.

       Pursuant to the General Order #6 issued by Chief Judge

Thomas E. Johnston on May 22, 2020, the court has been directed

to continue all criminal jury trials in the Southern District of

West Virginia through June 30, 2020.           See In Re: Court

Operations in Light of the Exigent Circumstances Presented by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22,
      Case 2:20-cr-00022 Document 51 Filed 06/08/20 Page 2 of 3 PageID #: 113



2020) (Johnston, C.J.).         In ordering the continuance of

defendant’s trial in this matter, the court finds that due to

the current danger to the public health caused by COVID-19, the

ends of justice served by ordering the continuance outweigh the

interests of the public and the defendant’s right to a speedy

trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).             In so finding,

the court considered the factors outlined in 18 U.S.C. §

3161(h)(7)(B) and finds that a failure to order this continuance

“would be likely to make a continuation of such proceeding

impossible, or result in a miscarriage of justice.”               Id. §

3161(h)(7)(B)(i).

         Accordingly, the court hereby ORDERS as follows:

I.       Pretrial motions are due to the court by July 13, 2020;

II.      The pretrial motions hearing is continued until July 20,

         2020, at 2:30 p.m. in Charleston;

III.     Proposed Jury Instructions, Proposed Voir Dire, and

         Proposed Witness Lists are due to the court by July 28

         2020;

IV.      Trial of this action is continued until August 4, 2020, at

         9:30 a.m. in Charleston;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from June

         30, 2020, to the new trial date of August 4, 2020, is

         excludable for purposes of the Speedy Trial Act.



                                        2
   Case 2:20-cr-00022 Document 51 Filed 06/08/20 Page 3 of 3 PageID #: 114



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 8th day of June, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      3
